J. A19006/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

KATHLEEN M. PILLAR                       :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
DAVID M. PILLAR,                         :          No. 3300 EDA 2015
                                         :
                         Appellant       :


                    Appeal from the Decree, October 14, 2015,
                 in the Court of Common Pleas of Wayne County
                        Civil Division at No. No. 1-2015-DR


BEFORE: FORD ELLIOTT, P.J.E., OTT AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED JANUARY 13, 2017

      David M. Pillar (“Husband”) appeals from the October 14, 2015 order

entering a decree in divorce         from Kathleen M.      Pillar   (“Wife”) and

incorporating the master’s April 30, 2015 report and recommendation

therein. After careful review, we affirm.

      The relevant “findings of fact” were summarized in the master’s

April 30, 2015 report and recommendation and need not be reiterated here.

(See master’s report and recommendation, 4/30/15 at 2-6, ¶¶ 1-69.) The

parties   were    married   on   September   15,   2000,   and      separated   on

November 26, 2013.       On January 2, 2014, Wife filed a divorce complaint

raising claims relating to, inter alia, equitable distribution of the parties’

marital estate and alimony. On January 16, 2015, Pamela S. Wilson, Esq.

(“Master Wilson”), was appointed to address the parties’ claims, and a


* Former Justice specially assigned to the Superior Court.
J. A19006/16


hearing was ultimately conducted on March 12, 2015.           Following the

hearing, Master Wilson filed a report and recommendation on April 30, 2015.

On May 18, 2015, Husband filed exceptions to Master Wilson’s report and

recommendation, and argument was scheduled before the Honorable

Raymond L. Hamill on June 29, 2015.       On July 8, 2015, the trial court

entered an order denying Husband’s exceptions and adopting the equitable

distribution scheme set forth in Master Wilson’s report and recommendation.

     Specifically, Master Wilson made the following recommendations in her

report:

           1.    Wife’s request for divorce should be granted on
                 Wife’s    complaint      to     divorce    under
                 [23 Pa.C.S.A.]     §     3301(c)[1]     of   the
                 Pennsylvania Divorce Code. The parties agree
                 that the marriage is irretrievably broken.

           2.    Wife’s request for a divorce based upon
                 Pa.C.S.[A.] 23 § 3301(d) and [23 Pa.C.S.A.]
                 § 3301(a)(6) of the Pennsylvania Divorce Code
                 is denied.

           3.    Wife shall receive $349.28 from Husband for
                 the late fees she incurred due to his failure to
                 make timely mortgage payments while he was
                 living in the home. Husband shall pay this
                 amount within thirty days of the divorce decree
                 being entered.

           4.    The marital debt in the amount of $24,480.43
                 shall be disbursed from the escrow account to
                 the noted credit card companies. Wife shall

1
  We note that 23 Pa.C.S.A. § 3301 was amended, effective December 5,
2016, but that the version of the statute applicable in the case sub judice
was prior to this amendment.          (See 23 Pa.C.S.A. § 3301, enacted
legislation 1990, Dec. 19, P.L. 1240, No. 206, § 2.)


                                   -2-
J. A19006/16


                receive $20,920.18, which represents the
                remaining balance from the sale of the marital
                residence.

          5.    The parties will keep any personal property
                currently in their possession, except that Wife
                shall receive the two plants and set of dishes
                with blue flowers.

          6.    Wife’s    request   for    alimony     under
                [23 Pa.C.S.A.] § 3701 of the Pennsylvania
                Divorce Code is granted. Wife shall receive
                $280.00 a month until she reaches the age of
                65.

          7.    Wife’s request for alimony pendente lite is
                denied.

          8.    Wife’s request for payment of counsel fees
                under [23 Pa.C.S.A.] § 3702 of the
                Pennsylvania Divorce Code is denied.

          8.    Each party is to assume any and all debt
                and/or other liabilities which are in their
                respective names not addressed in this
                recommendation.

          9.    Husband shall receive the Wells Fargo checking
                account.

          10.   Husband is entitled to keep Pillar Masonry,
                including the equipment.

          11.   Each party will cooperate in the transferring of
                any titles, deeds, or legal documentation so a
                transfer can be successfully effectuated. Any
                transfer fees to effectuate any transaction will
                be equally shared by the parties.

          12.   Each party is awarded the vehicle which is
                currently in their possession.

          13.   Husband is responsible for his own counsel
                fees.


                                  -3-
J. A19006/16



              14.   Any fees beyond the initial Master’s $500.00
                    fee shall be divided 60% ($282.00) to Husband
                    and 40% ($188.00) to Wife.

Master’s report and recommendation, 4/30/15 at 10-11 (citation formatting

corrected).

     Thereafter, on October 14, 2015, the trial court entered a decree in

divorce and incorporated Master Wilson’s report and recommendation.            On

November 3, 2015, Husband filed a timely notice of appeal. The following

day, the trial court directed Husband to file a concise statement of errors

complained of on appeal, in accordance with Pa.R.A.P. 1925(b).            Husband

filed his timely Rule 1925(b) statement on November 23, 2015.                  On

January 7,    2016,   the   trial   court   filed   a   comprehensive,   nine-page

Rule 1925(a) opinion.

     Husband raises the following issues for our review:

              1.    Did the trial court err or abuse its discretion in
                    denying the exception alleging that the Master
                    erred     in    not     considering,    in    her
                    Recommendation, that there be any division of
                    Husband’s marital debts despite stating in her
                    Findings of Fact that “Husband claims marital
                    debts in the amount of $22,775.00[]”?

              2.    Did the trial court err or abuse its discretion in
                    denying the exception alleging that the Master
                    erred in calculating the parties’ marital debt as
                    $24,480.83      given    Husband’s      testimony
                    regarding his marital debt?

              3.    Did the trial court err or abuse its discretion in
                    denying the exception alleging that the Master
                    erred in determining that Wife shall receive


                                        -4-
J. A19006/16


               $20,920.18 from the remaining balance of the
               sale of the marital residence, but would also
               have the marital debt in her name paid from
               the proceeds of the house, with no
               recommendation as to the division of the
               marital debt in Husband’s name?

          4.   Did the trial court err or abuse its discretion in
               denying the exception alleging that the Master
               erred in finding that Wife has a pension from
               Wayne Memorial Hospital and receives $115.25
               a month, but did not subject said pension to
               equitable distribution?

          5.   Did the trial court err or abuse its discretion in
               denying the exception alleging that the Master
               erred in granting alimony as Wife works
               part-time as a bartender at Blooming Grove
               Tavern?

          6.   Did the trial court err or abuse its discretion in
               denying the exception alleging that the Master
               erred in granting Wife alimony until the age of
               65, when Wife would be entitled to social
               security at age 62?

          7.   Did the trial court err or abuse its discretion in
               denying the exception alleging that the Master
               erred in granting Wife alimony when she
               receives $1,300.00 monthly from social
               security disability?

          8.   Did the trial court err or abuse its discretion in
               denying the exception alleging that the Master
               erred in granting Wife alimony, yet found that
               the Wife is not an injured or innocent spouse?

          9.   Did the trial court err or abuse its discretion in
               denying the exception alleging that the Master
               erred in granting alimony in light of the
               equitable distribution award, as well as her
               employment,       disability  payments,       and
               pension?



                                  -5-
J. A19006/16


           10.   Did the trial court err or abuse its discretion in
                 denying the exception alleging that the Master
                 erred in granting Wife’s request for alimony for
                 $280.00 until she reaches the age of 65?

Husband’s brief at 4-5.2

      We begin by addressing Husband’s challenges to the equitable

distribution scheme. Specifically, Husband argues that Master Wilson erred

in finding that the parties’ marital debt was $24,480.43, despite Husband

testifying that the marital debt was $22,775.00; that Wife was entitled to

receive $20,920.18 from the remaining balance of the sale of the marital

residence; and that Wife’s $115.25 monthly pension from Wayne Memorial

Hospital was not subject to equitable distribution.      (Husband’s brief at

11-17; issues 1-4.)

      Our standard of review of awards of equitable distribution is well

settled:

                 A trial court has broad discretion when
           fashioning an award of equitable distribution. Our
           standard of review when assessing the propriety of
           an order effectuating the equitable distribution of
           marital property is whether the trial court abused its
           discretion by a misapplication of the law or failure to
           follow proper legal procedure. We do not lightly find
           an abuse of discretion, which requires a showing of
           clear and convincing evidence. This Court will not
           find an abuse of discretion unless the law has been
           overridden or misapplied or the judgment exercised
           was manifestly unreasonable, or the result of

2
  Husband’s arguments can be separated into two categories; his first four
issues challenge the equitable distribution scheme, and his remaining six
issues concern the award of alimony. For the ease of discussion, we have
addressed each of these matters accordingly.


                                    -6-
J. A19006/16


           partiality, prejudice, bias, or ill will, as shown by the
           evidence in the certified record. In determining the
           propriety of an equitable distribution award, courts
           must consider the distribution scheme as a whole.
           We measure the circumstances of the case against
           the objective of effectuating economic justice
           between the parties and achieving a just
           determination of their property rights.

Reber v. Reiss, 42 A.3d 1131, 1134 (Pa.Super. 2012), appeal denied, 62

A.3d 380 (Pa. 2012) (citation omitted).

     The Divorce Code does not specify a particular method of valuing

assets. The divorce master and trial court must exercise discretion and rely

on the estimates, inventories, records of purchase prices, and appraisals

submitted by both parties.       Smith v. Smith, 653 A.2d 1259, 1265

(Pa.Super. 1995), appeal denied, 663 A.2d 693 (Pa. 1995).

                  In determining the value of marital property,
           the court is free to accept all, part or none of the
           evidence as to the true and correct value of the
           property. Where the evidence offered by one party
           is uncontradicted, the court may adopt this value
           even though the resulting valuation would have been
           different if more accurate and complete evidence had
           been presented. A trial court does not abuse its
           discretion in adopting the only valuation submitted
           by the parties. Absent a specific guideline in the
           divorce code, the trial courts are given discretion to
           choose the date of valuation of marital property[,]
           which best provides for “economic justice” between
           parties.

Baker v. Baker, 861 A.2d 298, 302 (Pa.Super. 2004), appeal denied, 918

A.2d 741 (Pa. 2007) (citations and internal quotation marks omitted).




                                     -7-
J. A19006/16


        Husband’s claims hinge in large part on his disagreement with a

number of Master Wilson’s findings. The record reflects that Master Wilson

relied on the plethora of exhibits submitted by the parties, as well as the

testimony of each party at the March 12, 2015 hearing, in determining the

value    of    the   parties’    marital     property.         (Master’s   report   and

recommendation, 4/30/15 at 6-8; see also Wife’s “Pre-Trial Statement,”

2/27/15,      exhibits   1-18;    Husband’s       “Pre-Trial     Statement,”   3/9/15,

exhibits A-R; certified record at nos. 23, 27.)           The trial court found that

Master Wilson disagreed with Husband’s valuation of the parties’ marital

debt and that her proposed recommendations were supported by the record.

(Trial court opinion, 1/7/16 at 2-3.)            We similarly decline to upset the

determinations of the fact-finder.         We have consistently explained that “a

master’s report and recommendation, although only advisory, is to be given

the fullest consideration[,]” as the master is in the best position to observe

the testimony and demeanor of the parties.               Moran v. Moran, 839 A.2d

1091, 1095 (Pa.Super. 2003) (citation omitted).

        This court has repeatedly explained that, “[i]n determining the

propriety of an equitable distribution award [], we must consider the

distribution scheme as a whole.”           Schenk v. Schenk, 880 A.2d 633, 643

(Pa.Super. 2005). “[W]hen a court divides the marital property, it must do

so only after considering ‘all relevant factors,’ including eleven specific




                                           -8-
J. A19006/16


factors listed in the Divorce Code.” Teodorski v. Teodorski, 857 A.2d 194,

199-200 (Pa.Super. 2004) (citation and internal quotation marks omitted).

                  Pursuant to 23 Pa.C.S.A. § 3502(a), when
            fashioning equitable distribution awards, the trial
            court must consider: the length of the marriage;
            any prior marriages; age, health, skills, and
            employability of the parties; sources of income and
            needs of the parties; contributions of one party to
            the increased earning power of the other party;
            opportunity of each party for future acquisitions of
            assets or income; contribution or dissipation of each
            party to the acquisition, depreciation or appreciation
            of marital property, value of each party’s separate
            property, standard of living established during the
            marriage; economic circumstances of each party and
            whether the party will be serving as custodian of any
            dependent children.

Mercatell v. Mercatell, 854 A.2d 609, 611 (Pa.Super. 2004) (citation

omitted). “The weight to be given to these statutory factors depends on the

facts of each case and is within the [fact-finder’s] discretion.” Schenk, 880

A.2d at 643 (citations omitted).

      Instantly, we find that Master Wilson expressly considered all of the

relevant factors in making her recommendations as to how the parties’

marital   property   should   be   distributed.     (See   master’s   report   and

recommendation, 4/30/15 at 10-11.)           Those factors included Husband’s

higher earning capacity, the fact that Wife is in poor physical health and has

been deemed disabled, and that “Wife is incapable of self-support through

full[-]time employment” and that her needs “greatly outweigh” those of

Husband due to her physical condition.            (Id. at 9.)   The master also



                                       -9-
J. A19006/16


considered the duration of the marriage; the parties’ respective ages, the

fact that they did not have children, their “minimal” standard of living during

the marriage; and their $24,480.43 in credit card debit. (Id.) Additionally,

the master took note of the fact that Wife put a $5,000 down payment on

the marital home at the time of its purchase and that Wife contributed

financially to Husband’s business. (Id.)

      Husband’s contentions on appeal merely challenge the weight to be

accorded the various factors, and as discussed, this matter was within the

province of Master Wilson, and not within the appellate court. See Schenk,

880 A.2d at 643; Moran, 839 A.2d at 1095. Herein, Master Wilson and the

trial court gave due consideration to all of the factors set forth in

Section 3502(a) in arriving at an equitable distribution scheme which, as a

whole, achieved a just determination of the parties’ marital property.

Accordingly, we find no abuse of the trial court’s discretion in denying

Husband’s exceptions to the equitable distribution scheme set forth in

Master Wilson’s report and recommendation.

      We now turn to Husband’s remaining claims challenging the award of

alimony to Wife.   Specifically, Husband argues that Master Wilson erred in

granting Wife alimony because she is employed part-time; she is entitled to

social security at age 62; she receives a monthly social security disability

payment; she was not found to be “an injured or innocent spouse”; and she




                                    - 10 -
J. A19006/16


received a windfall from the equitable distribution award. (Husband’s brief

at 18-24; issues 6-10.) We disagree.

                     The role of an appellate court in reviewing
              alimony orders is limited; we review only to
              determine whether there has been an error of law or
              abuse of discretion by the trial court. Absent an
              abuse of discretion or insufficient evidence to
              sustain the support order, this Court will not
              interfere with the broad discretion afforded the
              trial court.

Smith v. Smith, 904 A.2d 15, 20 (Pa.Super. 2006) (citation omitted;

emphasis added).

     In determining the nature, amount, duration, and manner of payment

of alimony, the following 17 factors set forth in Section 3701(b) must be

considered:

              (1)   The relative earnings and earning capacities of
                    the parties.

              (2)   The ages and the physical, mental              and
                    emotional conditions of the parties.

              (3)   The sources of income of both parties,
                    including, but not limited to, medical,
                    retirement, insurance or other benefits.

              (4)   The expectancies     and   inheritances   of   the
                    parties.

              (5)   The duration of the marriage.

              (6)   The contribution by one party to the education,
                    training or increased earning power of the
                    other party.

              (7)   The extent to which the earning power,
                    expenses or financial obligations of a party will


                                      - 11 -
J. A19006/16


                be affected by reason of serving as the
                custodian of a minor child.

          (8)   The standard of living of           the    parties
                established during the marriage.

          (9)   The relative education of the parties and the
                time necessary to acquire sufficient education
                or training to enable the party seeking alimony
                to find appropriate employment.

          (10) The relative assets and liabilities of the parties.

          (11) The property brought to the marriage by either
               party.

          (12) The contribution of a spouse as homemaker.

          (13) The relative needs of the parties.

          (14) The marital misconduct of either of the parties
               during the marriage. The marital misconduct
               of either of the parties from the date of final
               separation shall not be considered by the court
               in its determinations relative to alimony,
               except that the court shall consider the abuse
               of one party by the other party. As used in
               this paragraph, “abuse” shall have the
               meaning given to it under section 6102
               (relating to definitions).

          (15) The Federal, State and local tax ramifications
               of the alimony award.

          (16) Whether the party seeking alimony lacks
               sufficient property, including, but not limited
               to, property distributed under Chapter 35
               (relating to property rights), to provide for the
               party's reasonable needs.

          (17) Whether the party seeking alimony is incapable
               of    self-support    through     appropriate
               employment.



                                   - 12 -
J. A19006/16


23 Pa.C.S.A. § 3701(b); see also Isralsky v. Isralsky, 824 A.2d 1178,

1188 (Pa.Super. 2003).

      In the instant matter, Master Wilson determined that an alimony

award of $280 per month until Wife reaches the age of 65 was appropriate,

given the “great disparity in [the parties’ respective] earning capacities and

income” and the fact that “Wife is incapable of self-support through

full[-]time employment.” (Master’s report and recommendation, 4/30/15 at

9-10.)   Following our careful review, we conclude that Master Wilson

adequately examined the specific facts of this case and properly analyzed

the appropriate statutory factors in Section 3701(b) in determining Wife’s

reasonable needs and Husband’s earning capacity.        The record supports

Master Wilson’s findings, and therefore, we conclude that the trial court did

not abuse its discretion in adopting her alimony recommendation.

      Order entering decree affirmed.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary

Date: 1/13/2017




                                    - 13 -